Exhibit 10.2
Southwest Bancorp, Inc.
Restricted Stock Award Amendment
June 26, 2008
Southwest Bancorp, Inc. and the undersigned non-officer director hereby agree to
the elimination of the provisions in previously awarded grants of restricted
stock calling for acceleration of vesting upon retirement. A copy of this
amendment shall be attached to each affected restricted stock award agreement.

            SOUTHWEST BANCORP, INC.
      By:                 DIRECTOR                    Signature                 
        Print Name         

 